948 So. 2d 153 (2007)
Randy James HENRY, Individually, and as Administrator of the Estates of His Minor Children, Kayla Henry, Christopher Henry and Kevin Henry, and Connie Henry
v.
Danny L. BARLOW, U.S. Agencies Casualty Insurance Company, Inc., and Cleco Utility Group, Inc.
No. 2006-CC-2592.
Supreme Court of Louisiana.
January 12, 2007.
In re Henry, Randy James et al.; Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. F, No. 2001-5156; to the Court of Appeal, Third Circuit, No. 06-283.
Denied.
CALOGERO, C.J., would grant.
JOHNSON, J., would grant.